SECOND AMENDED AND RESTATED SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as
of September 8, 2004, is among UNITED AUTO GROUP, INC. (the “Company”); the
other persons or entities which are listed on the signature pages hereof as
debtors or which from time to time become parties hereto as debtors
(collectively, including the Company, the “Debtors” and individually each a
“Debtor”); and DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC (“DCSNA”), in its
capacity as agent for the Lenders referred to below (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Company entered into the Second Amended and Restated Credit
Agreement dated as of the date hereof (as amended or otherwise modified from
time to time, the “Credit Agreement”) with various financial institutions and
the Agent, pursuant to which such financial institutions agreed to make loans
to, and issue or participate in letters of credit for the account of, the
Company;

WHEREAS, the Debtors previously executed and delivered the Amended and Restated
Security Agreement dated as of December 23, 1999 (as amended, the “Prior
Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement as
set forth herein;

NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to the Company under or in connection
with the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Prior Agreement is
hereby amended and restated in its entirety to read, and the parties hereto
agree, as follows:

1. Definitions. When used herein, (a) the terms Certificated Security, Chattel
Paper, Commercial Tort Claim, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Financial Asset, Fixture, Goods, Instrument, Inventory,
Investment Property, Letter of Credit Rights, Security, Security Entitlement,
Supporting Obligations and Uncertificated Security have the respective meanings
assigned thereto in the UCC (as defined below), (b) capitalized terms which are
not otherwise defined have the respective meanings assigned thereto in the
Credit Agreement and (c) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

Account Debtor means the party who is obligated on or under any Account
Receivable, Contract Right or General Intangible.

Account Receivable means, with respect to any Debtor, any right of such Debtor
to payment for goods sold or leased or for services rendered.

Assignee Deposit Account — see Section 4.

Collateral means, with respect to any Debtor, all property and rights of such
Debtor in which a security interest is granted hereunder.

Computer Hardware and Software means, with respect to any Debtor, all of such
Debtor’s rights (including rights as licensee and lessee) with respect to
(i) computer and other electronic data processing hardware, including all
integrated computer systems, central processing units, memory units, display
terminals, printers, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware; (ii) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (iii) any firmware associated with any
of the foregoing; and (iv) any documentation for hardware, software and firmware
described in clauses (i), (ii) and (iii) above, including, without limitation,
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.

Contract Right means, with respect to any Debtor, any right of such Debtor to
payment under a contract for the sale or lease of goods or the rendering of
services, which right is at the time not yet earned by performance.

Default means the occurrence of any Event of Default.

Excluded Contracts means (1) the Young JV Agreement and (2) to the extent the
grant of a security interest therein would constitute a violation of a Permitted
Restriction that is valid and enforceable (and not ineffective under
Section 9-406 or 9-408 of the UCC) in favor of a third party on such grant,
unless and until any required consents shall have been obtained, any franchise,
dealer, framework, floor plan financing or similar agreement between the Company
or any of its Subsidiaries or Affiliates, on the one hand, and any automobile
manufacturer or any of such automobile manufacturer’s subsidiaries or
affiliates, on the other hand.

General Intangibles means, with respect to any Debtor, all of such Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes (without
limitation) all of such Debtor’s trademarks, trade names, patents, copyrights,
trade secrets, customer lists, inventions, designs, software programs, mask
works, goodwill, registrations, licenses, franchises, tax refund claims,
guarantee claims, security interests and rights to indemnification.

Intellectual Property means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
designs, logos, indicia and other source and/or business identifiers and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including, without limitation, copyrights for
computer programs) and copyright registrations or applications for registrations
which have heretofore been or may hereafter be issued throughout the world and
all tangible property embodying the copyrights; unpatented inventions (whether
or not patentable); patent applications and patents; industrial designs,
industrial design applications and registered industrial designs; license
agreements related to any of the foregoing and income therefrom; books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, source
codes, object codes and other physical manifestations, embodiments or
incorporations of any of the foregoing; the right to sue for all past, present
and future infringements of any of the foregoing; and all common law and other
rights throughout the world in and to all of the foregoing.

Liabilities means, as to each Debtor, all obligations (monetary or otherwise) of
such Debtor under the Credit Agreement, any Note, the Guaranty, any other Loan
Document or any other document or instrument executed in connection therewith,
in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.

Non-Tangible Collateral means, with respect to any Debtor, collectively, such
Debtor’s Accounts Receivable, Contract Rights and General Intangibles.

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, as used in Section 8 hereof, “UCC” shall mean
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.

Young JV Agreement means the Joint Venture Formation Agreement, dated as of
January 31, 1998, among the Company, Young Automotive Group, LLC, an Indiana
limited liability company, and certain other parties.

2. Grant of Security Interest. As security for the payment of all Liabilities,
each Debtor hereby assigns to the Agent for the benefit of the Lenders, and
grants to the Agent for the benefit of the Lenders a continuing security
interest in, the following, whether now or hereafter existing or acquired:

All of such Debtor’s:

(i) Accounts Receivable;

(ii) Certificated Securities;

(iii) Chattel Paper;

(iv) Computer Hardware and Software and all rights with respect thereto,
including, without limitation, any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitutions, replacements, additions or model conversions of any of the
foregoing;

(v) Contract Rights;

     
(vi)
(vii)
(viii)
(ix)
  Deposit Accounts;
Documents;
Financial Assets;
General Intangibles;

(x) Goods (including all of its Equipment, Fixtures and Inventory), and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;

     
(xi)
(xii)
(xiii)
(xiv)
(xv)
(xvi)
(xvii)
(xviii)
(xix)
  Instruments;
Intellectual Property;
Investment Property;
money (of every jurisdiction whatsoever);
Security Entitlements;
Uncertificated Securities;
Letter of Credit Rights;
Commercial Tort Claims;
Supporting Obligations; and

(xx) to the extent not included in the foregoing, all other personal property
and assets of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing; provided that “Collateral” shall not include (x) to the extent
that the provisions of any lease or license of Computer Hardware and Software or
Intellectual Property expressly prohibit (which prohibition is not ineffective
under Section 9-406, 9-407 or 9-408 of the UCC) the assignment thereof, and the
grant of a security interest therein, such Debtor’s rights in such lease or
license (but not any proceeds thereof), for so long as such prohibition
continues, it being understood that upon request of the Agent, such Debtor will
in good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of the Agent in such Debtor’s rights under such lease
or license, (y) any Excluded Contract (but not any proceeds thereof) and (z) any
Investment Property that consists of equity securities of an issuer that is
(1) a Subsidiary of any Debtor to the extent (but only to the extent) that the
grant of a security interest therein would constitute a violation of a Permitted
Restriction that is valid and enforceable or (2) a Foreign Subsidiary of any
debtor in excess of 65% of the total combined voting power of all equity
securities of such Foreign Subsidiary.

3. Warranties. Each Debtor warrants that: (i) no financing statement (other than
any which may have been filed on behalf of the Agent or in connection with Liens
expressly permitted by the Credit Agreement (“Permitted Liens”)) covering any of
the Collateral is on file in any public office; (ii) such Debtor is and will be
the lawful owner of all Collateral, free of all liens and claims whatsoever,
other than the security interest hereunder and Permitted Liens, with full power
and authority to execute and deliver this Agreement and perform such Debtor’s
obligations hereunder, and to subject the Collateral to the security interest
hereunder; (iii) all information with respect to the Collateral and Account
Debtors set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by such Debtor to the Agent or any Lender is
and will be true and correct in all material respects as of the date furnished;
(iv) such Debtor’s true legal name as registered in the jurisdiction in which
such Debtor is organized or incorporated, jurisdiction of organization or
incorporation, federal employer identification number, organizational
identification number, if any, as designated by the state of its organization or
incorporation, chief executive office and principal place of business are as set
forth on Schedule I hereto (and such Debtor has not maintained its chief
executive office and principal place of business at any other location at any
time after January 1, 1999); (v) each other location where such Debtor maintains
a place of business or keeps Goods is set forth on Schedule II hereto;
(vi) except as set forth on Schedule III hereto, such Debtor is not now known
and during the five years preceding the date hereof has not previously been
known by any trade name; (vii) except as set forth on Schedule III hereto,
during the five years preceding the date hereof such Debtor has not been known
by any legal name different from the one set forth on the signature pages of
this Agreement nor has such Debtor been the subject of any merger or other
corporate reorganization; (viii) Schedule IV hereto contains a complete listing
of all of such Debtor’s Intellectual Property which is subject to registration
statutes; (ix) Schedule V hereto contains a complete listing of all of such
Debtor’s Deposit Accounts and all of the Debtor’s Instruments with a face amount
in excess of $1,000,000, Investment Property with a value in excess of
$1,000,000, Letter-of-Credit Rights with a value in excess of $1,000,000,
Documents with a value in excess of $1,000,000 and Commercial Tort Claims which
claims damages in excess of $1,000,000; (x) such Debtor is a corporation,
limited liability company or partnership duly organized, validly existing and in
good standing under the laws of the state of its incorporation or organization;
(xi) the execution and delivery of this Agreement and the performance by such
Debtor of its obligations hereunder are within such Debtor’s corporate or
organizational powers, have been duly authorized by all necessary corporate or
organizational action, have received all necessary governmental approval (if any
shall be required), and do not and will not contravene or conflict with any
provision of law or of the charter, by-laws, operating agreement or partnership
agreement of such Debtor or of any material agreement, indenture, instrument or
other document, or any material judgment, order or decree, which is binding upon
such Debtor; (xii) this Agreement is a legal, valid and binding obligation of
such Debtor, enforceable in accordance with its terms, except that the
enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law); (xiii) such Debtor has not performed any
act which might prevent the Agent from enforcing any of the terms of this
Agreement or which could limit the Agent in any such enforcement; (xiv) no
Collateral is in the possession of any Person (other than such Debtor) asserting
any claim thereto or security interest therein (other than Permitted Liens),
except that the Agent or its designee may have possession of Collateral as
contemplated hereby; and (xv) such Debtor is in compliance with the requirements
of all applicable laws (including the provisions of the Fair Labor Standards
Act), rules, regulations and orders of every governmental authority, the
non-compliance with which would reasonably be expected to result in a Material
Adverse Effect.

4. Collections, etc.

(a) Until such time during the existence of a Default as the Agent shall notify
such Debtor of the revocation of such power and authority, each Debtor (a) may,
in the ordinary course of its business, at its own expense, sell, lease or
furnish under contracts of service any of the Inventory normally held by such
Debtor for such purpose, use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by such
Debtor for such purpose, and use, in the ordinary course of its business (but
subject to the terms of the Credit Agreement), the cash proceeds of Collateral
and other money which constitutes Collateral, (b) will, at its own expense,
endeavor to collect, as and when due, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as the Agent may reasonably request or, in the absence of such
request, as such Debtor may deem advisable and (c) may grant, in the ordinary
course of business, to any party obligated on any of the Non-Tangible
Collateral, any rebate, refund or allowance to which such party may be lawfully
entitled, and may accept, in connection therewith, the return of Goods, the sale
or lease of which shall have given rise to such Non-Tangible Collateral. The
Agent, however, may, at any time that a Default exists, whether before or after
any revocation of such power and authority or the maturity of any of the
Liabilities, notify any party obligated on any of the Non-Tangible Collateral to
make payment to the Agent of any amounts due or to become due thereunder and
enforce collection of any of the Non-Tangible Collateral by suit or otherwise
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder or evidenced thereby. Upon the request of the Agent
during the existence of a Default, each Debtor will, at its own expense, notify
any party obligated on any of the Non-Tangible Collateral to make payment to the
Agent of any amounts due or to become due thereunder.

(b) Upon request by the Agent during the existence of a Default, each Debtor
will forthwith, upon receipt, transmit and deliver to the Agent, in the form
received, all cash, checks, drafts and other instruments or writings for the
payment of money (properly endorsed, where required, so that such items may be
collected by the Agent) which may be received by such Debtor at any time in full
or partial payment or otherwise as proceeds of any of the Collateral. Except as
the Agent may otherwise consent in writing, any such items which may be so
received by any Debtor will not be commingled with any other of its funds or
property, but will be held separate and apart from its own funds or property and
upon express trust for the Agent until delivery is made to the Agent. Each
Debtor will comply with the terms and conditions of any consent given by the
Agent pursuant to the foregoing sentence.

(c) During the existence of a Default, all items or amounts which are delivered
by any Debtor to the Agent on account of partial or full payment or otherwise as
proceeds of any of the Collateral shall be deposited to the credit of a deposit
account (each an “Assignee Deposit Account”) of such Debtor with a financial
institution selected by the Agent over which the Agent has sole dominion and
control, as security for payment of the Liabilities. No Debtor shall have any
right to withdraw any funds deposited in the applicable Assignee Deposit
Account. The Agent may, from time to time, in its discretion, and shall upon
request of the applicable Debtor made not more than once in any week, apply all
or any of the then balance, representing collected funds, in the Assignee
Deposit Account toward payment of the Liabilities, whether or not then due, in
such order of application as the Agent may determine, and the Agent may, from
time to time, in its discretion, release all or any of such balance to the
applicable Debtor.

(d) At any time that a Default exists, the Agent (or any designee of the Agent)
is authorized to endorse, in the name of the applicable Debtor, any item,
howsoever received by the Agent, representing any payment on or other proceeds
of any of the Collateral.

5. Certificates, Schedules and Reports. Each Debtor will from time to time, as
the Agent may request, deliver to the Agent such schedules, certificates and
reports respecting all or any of the Collateral at the time subject to the
security interest hereunder, and the items or amounts received by such Debtor in
full or partial payment of any of the Collateral, as the Agent may reasonably
request. Any such schedule, certificate or report shall be executed by a duly
authorized officer of such Debtor and shall be in such form and detail as the
Agent may reasonably specify. Each Debtor shall immediately notify the Agent of
the occurrence of any event causing any loss or depreciation in the value of its
Inventory or other Goods which could reasonably be expected to have a Material
Adverse Effect, and such notice shall specify the amount of such loss or
depreciation.

6. Agreements of the Debtors. Each Debtor (a) will, upon request of the Agent,
execute such financing statements and other documents (and pay the cost of
filing or recording the same in all public offices reasonably deemed appropriate
by the Agent) and do such other acts and things (including delivery to the Agent
of any Instruments or Certificated Securities which constitute Collateral), all
as the Agent may from time to time reasonably request, to establish and maintain
a valid security interest in the Collateral (free of all other liens, claims and
rights of third parties whatsoever, other than Permitted Liens) to secure the
payment of the Liabilities (and each Debtor hereby authorizes the Agent to file
any financing statement or any amendment thereto that (i) indicates the
Collateral (x) as all assets of such Debtor or words of similar effect,
regardless of whether any particular asset in the Collateral falls within the
scope of Article 9 of the UCC of the jurisdiction wherein such financing
statement is filed, or (y) as being of an equal or lesser scope or with greater
detail, and (ii) contains any other information required by Part 5 of Article 9
of the UCC of the jurisdiction wherein such financing statement is filed
regarding the sufficiency or filing office acceptance of any financing
statement, including (x) whether such Debtor is an organization, the type of
organization and any organizational identification number issued to such Debtor
and (y) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates);
(b) will keep all its Inventory, Equipment and other Goods at, and will not
maintain any place of business at any location other than, its address(es) shown
on Schedules I and II hereto or at such other addresses of which such Debtor
shall have given the Agent not less than 10 days’ prior written notice; (c) will
not change its state of organization or incorporation and will not change its
name, identity or organizational structure such that any financing statement
filed to perfect the Agent’s interests under this Agreement would become
seriously misleading, unless such Debtor shall have given the Agent not less
than 10 days’ prior written notice of such change (provided that this clause
6(c) shall not be deemed to authorize any change or transaction prohibited under
the Credit Agreement); (d) will keep its records concerning the Non-Tangible
Collateral in such a manner as will enable the Agent or its designees to
determine at any time the status of the Non-Tangible Collateral; (e) will
furnish the Agent such information concerning such Debtor, the Collateral and
the Account Debtors as the Agent may from time to time reasonably request;
(f) will permit the Agent and its designees, from time to time, on reasonable
notice and at reasonable times and intervals during normal business hours (or at
any time without notice during the existence of a Default) to inspect such
Debtor’s Inventory and other Goods, and to inspect, audit and make copies of and
extracts from all records and other papers in the possession of such Debtor
pertaining to the Collateral and the Account Debtors, and will, upon request of
the Agent during the existence of a Default, deliver to the Agent all of such
records and papers; (g) will, upon request of the Agent, stamp on its records
concerning the Collateral, and add on all Instruments and tangible Chattel Paper
constituting a portion of the Collateral, a notation, in form satisfactory to
the Agent, of the security interest of the Agent hereunder (which notation on
Instruments or Chattel Paper may state, if the Agent requests, that any purchase
(as defined in Section 1-201(32) of the UCC) of such Instrument or Chattel Paper
is in violation of the Agent’s rights); (h) except for the sale or lease of
Inventory in the ordinary course of business, sales of Equipment which is no
longer useful in its business or which is being replaced by other Equipment, and
for Dispositions permitted by Section 9.10 of the Credit Agreement, will not
sell, lease, assign or create or permit to exist any Lien on any Collateral
other than Permitted Liens; (i) will at all times keep all of its Inventory and
other Goods insured as required by Section 9.3 of the Credit Agreement and cause
all policies covering the Collateral to provide that loss thereunder shall be
payable to the Agent as its interest may appear (it being understood that (A) so
long as no Default shall be existing, the Agent shall deliver any proceeds of
such insurance which may be received by it to such Debtor and (B) whenever a
Default shall be existing, the Agent may apply any proceeds of such insurance
which may be received by it toward payment of the Liabilities, whether or not
due, in such order of application as the Agent may determine), and such policies
or certificates thereof shall, if the Agent so requests, be deposited with or
furnished to the Agent; (j) will take such actions as are reasonably necessary
to keep its Inventory in good repair and condition; (k) will take such actions
as are reasonably necessary to keep its Equipment in good repair and condition
and in good working order, ordinary wear and tear excepted; (l) will promptly
pay when due all license fees, registration fees, taxes, assessments and other
charges which may be levied upon or assessed against the ownership, operation,
possession, maintenance or use of its Equipment and other Goods, other than with
respect to Equipment which is no longer useful in its business; (m) will, upon
request of the Agent, (i) cause to be noted on the applicable certificate, in
the event any of its Equipment is covered by a certificate of title, the
security interest of the Agent in the Equipment covered thereby and (ii) deliver
all such certificates to the Agent or its designees; (n) will take all steps
reasonably necessary to protect, preserve and maintain all of its rights in the
Collateral; (o) except as listed on Schedule VI, will keep all of the tangible
Collateral, Deposit Accounts and Investment Property in the United States;
(p) will promptly notify the Agent in writing upon incurring or otherwise
obtaining a Commercial Tort Claim which is claiming damages in excess of
$1,000,000 after the date hereof against any third party, and thereupon this
Agreement shall be deemed amended to include a specific reference (sufficient
under Section 9-108 of the UCC) to such Commercial Tort Claim; (q) will promptly
notify the Agent in writing upon becoming the beneficiary under any letter of
credit and, at the request of the Agent, pursuant to an agreement in form and
substance satisfactory to the Agent, either (A) arrange for the issuer and any
confirmer or other nominated person of such letter of credit to consent to an
assignment to the Agent of such letter of credit or (B) arrange for the Agent to
become the transferee beneficiary of such letter of credit; (r) will promptly
notify the Agent in writing if such Debtor holds or acquires an interest in any
Electronic Chattel Paper and, at the request of the Agent, take such action as
the Agent may reasonably request to vest control, under Section 9-105 of the
UCC, of such Electronic Chattel Paper in the Agent; and (s) acknowledges and
agrees that it is not authorized to file any financing statement in favor of the
Agent or amendment thereto without the prior written consent of the Agent and
that it will not do so without the prior written consent of the Agent, subject
to such Debtor’s rights under Section 9-509(d)(2) of the UCC.

Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne by the applicable Debtor. Whenever a Default shall be existing,
the Agent shall have the right to bring suit to enforce any or all of the
Intellectual Property or licenses thereunder, in which event the applicable
Debtor shall at the request of the Agent do any and all lawful acts and execute
any and all proper documents required by the Agent in aid of such enforcement
and such Debtor shall promptly, upon demand, reimburse and indemnify the Agent
for all costs and expenses incurred by the Agent in the exercise of its rights
under this Section 6. Notwithstanding the foregoing, the Agent shall have no
obligation or liability regarding the Collateral or any thereof by reason of, or
arising out of, this Agreement, except to the extent caused by the gross
negligence or wilful misconduct of the Agent.

7. Default.

(a) Whenever any Default shall be existing, the Agent may exercise from time to
time any right or remedy available to it under the UCC, under any other
applicable law and in Section 4 and this Section 7.

(b) Each Debtor agrees, in case of Default, (i) to assemble, at its expense, all
its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Agent, and (ii) at the Agent’s request, to execute all
such documents and do all such other things which may be necessary or desirable
in order to enable the Agent or its nominee to be registered as owner of the
Intellectual Property with any competent registration authority.

(c) Notice of the intended disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or E-mail, and shall be deemed to have been “sent” upon deposit in the
U.S. mails with adequate postage properly affixed, upon delivery to an express
delivery service, upon the electronic submission through telephonic services or,
if by facsimile transmission, when sent against mechanical confirmation of
successful transmission, as applicable. Each Debtor hereby agrees and
acknowledges that: (i) with respect to Collateral that is (A) perishable or
threatens to decline speedily in value or (B) is of a type customarily sold on a
recognized market (including, but not limited to, Investment Property), no
notice of disposition need be given; and (ii) with respect to Collateral not
described in clause (i), any notification of intended disposition of any of the
Collateral required by law shall be deemed reasonably and properly given if
given at least ten days before such disposition.

(d) Each Debtor hereby agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. Each Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among dealers in the type of property subject to
the disposition shall, in each case, be deemed commercially reasonable.

(e) Any cash proceeds of any disposition by the Agent of any of the Collateral
shall be applied by the Agent to payment of expenses in connection with the
Collateral, including Attorney Costs, and thereafter to the payment of any and
all of the Liabilities in such order of application as the Agent may from time
to time elect. The Agent need not apply or pay over for application noncash
proceeds of collection and enforcement unless (i) the failure to do so would be
commercially unreasonable and (ii) the applicable Debtor has provided the Agent
with a written demand to apply or pay over such noncash proceeds on such basis.

8. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Agent will have no
duty as to any Collateral in its possession or control or in the possession or
control of any sub-agent or bailee or any income therefrom or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Agent in good faith
or by reason of any act or omission by the Agent pursuant to instructions from
any Debtor.

To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Debtor acknowledges and
agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work-in-process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Debtors, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title
if not in violation of applicable law, (k) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral, or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral or (l) to the extent deemed
appropriate by the Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Agent in the collection or
disposition of any of the Collateral. Each Debtor acknowledges that the purpose
of this Section is to provide non-exhaustive indications of what actions or
omissions by the Agent would not be commercially unreasonable in the Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by the Agent shall not be deemed commercially unreasonable solely on account of
not being specifically referred to in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
right to a Debtor or to impose any duties on the Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

9. General. Each Debtor agrees that a carbon, photographic or other reproduction
of this Agreement shall be sufficient as a financing statement. The Debtors
hereby ratify their authorization contained in Section 6(a) for the Agent to
have filed in any Uniform Commercial Code jurisdiction prior to the date hereof
any financing statement or amendment thereto filed prior to the date hereof.

All notices hereunder shall be in writing (including facsimile transmission) and
shall be sent, in the case of any Debtor, to the address of the Company set
forth on Schedule 13.3 of the Credit Agreement and, in the case of the Agent, at
its address set forth on Schedule 13.3 to the Credit Agreement, or to such other
address as each such party may, by written notice received by the other parties,
have designated as its address for such purpose; provided that notices to the
Agent pursuant to Section 6(b), (c), (p), (q) or (r) may be delivered by email
addressed to Michele Nowak at the Agent at mn7@daimlerchrysler.com (or such
other email address as the Agent shall provide to the Company from time to
time). Notices sent by facsimile transmission or e-mail shall be deemed to have
been given when sent against mechanical confirmation of successful transmission;
notices sent by mail shall be deemed to have been given three Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by hand delivery or overnight courier shall be deemed to have been
given when received.

Each of the Debtors agrees to pay all expenses, including Attorney Costs paid or
incurred by the Agent or any Lender in endeavoring to collect the Liabilities of
such Debtor, or any part thereof, and in enforcing this Agreement against such
Debtor, and such obligations will themselves be Liabilities.

No delay on the part of the Agent in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Agent of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy.

This Security Agreement shall remain in full force and effect until all
Liabilities have been paid in full and all Commitments have terminated. If at
any time all or any part of any payment theretofore applied by the Agent or any
Lender to any of the Liabilities is or must be rescinded or returned by the
Agent or such Lender for any reason whatsoever (including the insolvency,
bankruptcy or reorganization of any Debtor), such Liabilities shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the Agent or such Lender, and this Agreement shall continue
to be effective or be reinstated, as the case may be, as to such Liabilities,
all as though such application by the Agent or such Lender had not been made.

Notwithstanding the foregoing, if (a) in accordance with the provisions of
clause (g) of Section 9.10 of the Credit Agreement the Company or any of its
Subsidiaries makes a Disposition of the stock of any Subsidiary that is one of
the Debtors (a “Sold Subsidiary”), or (b) a Subsidiary that is one of the
Debtors is dissolved as permitted by the provisions of Section 9.5 of the Credit
Agreement (a “Dissolved Subsidiary”) then this Security Agreement shall,
simultaneously with such Disposition or dissolution, automatically cease and
terminate and be of no further force and effect as to the Sold Subsidiary or
Dissolved Subsidiary (as the case may be), and the Agent shall execute and
deliver such documents as the Company shall reasonably request to confirm the
termination of this Security Agreement with respect to, and to release all
security interests granted hereunder with respect to all Collateral owned by,
the Sold Subsidiary of Dissolved Subsidiary (as the case may be).

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York applicable to contracts made and to be performed entirely
within the State of New York (except to the extent that, pursuant to New York
law, the perfection, the effect of perfection or nonperfection or the priority
of any security interest granted hereunder may be determined in accordance with
the laws of a different jurisdiction). Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

The rights and privileges of the Agent hereunder shall inure to the benefit of
its successors and assigns.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the Agent a counterpart of this Agreement together with
supplements to the Schedules hereto setting forth all relevant information with
respect to such party as of the date of such delivery. Immediately upon such
execution and delivery (and without any further action), each such additional
Person will become a party to, and will be bound by all the terms of, this
Agreement.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND OR IN ANY JURISDICTION IN WHICH A
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LEGAL OR EQUITABLE PROCEEDING IS PENDING
AGAINST ANY ONE OR MORE OF THE DEBTORS. EACH DEBTOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH DEBTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, TO THE ADDRESS OF ITS CHIEF EXECUTIVE OFFICE SET FORTH ON SCHEDULE I
HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE AGENT
AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH OF EACH DEBTOR, THE AGENT AND (BY ACCEPTING THE BENEFITS HEREOF) EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE OR ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 
 
ATLANTIC AUTO FUNDING CORPORATION
 
ATLANTIC AUTO SECOND FUNDING CORPORATION
 
ATLANTIC AUTO THIRD FUNDING CORPORATION
AUTO MALL PAYROLL SERVICES, INC.
 
BEDFORD COLLISION CENTER, LLC
 
BRETT MORGAN CHEVROLET-GEO, INC.
 
CJNS, LLC
 
CLASSIC AUTO GROUP, INC.
 
CLASSIC IMPORTS, INC.
 
CLASSIC MANAGEMENT COMPANY, INC.
 
CLASSIC TURNERSVILLE, INC.
 
COVINGTON PIKE DODGE, INC.
 
DAN YOUNG CHEVROLET, INC.
 
DIFEO PARTNERSHIP, INC.
 
EUROPA AUTO IMPORTS, INC.
 
FLORIDA CHRYSLER-PLYMOUTH, INC.
 
GENE REED CHEVROLET, INC.
 
GMG MOTORS, INC.
 
GOODSON NORTH, LLC
 
GOODSON PONTIAC GMC, LLC
 
GOODSON SPRING BRANCH, LLC
 
H.B.L. HOLDINGS, INC.
 
HBL, LLC
 
HT AUTOMOTIVE, LTD.
 
JS IMPORTS, INC.
 
KMPB, LLC
 
KMT/UAG, INC.
 
LANDERS AUTO SALES, INC.
 
LANDERS BUICK-PONTIAC, INC.
 
LANDERS FORD NORTH, INC.
 
LANDERS NISSAN, LLC
 
LANDERS UNITED AUTO GROUP NO. 2., INC.
 
LANTZSCH-ANDREAS ENTERPRISES, INC.
 
LATE ACQUISITION I, LLC
 
LATE ACQUISITION II, LLC
 
LMNS, LLC
 
LRP, LTD.
 
MICHAEL CHEVROLET-OLDSMOBILE, INC.
 
MOTORCARS ACQUISITION II, LLC
 
MOTORCARS ACQUISITION III, LLC
 
MOTORCARS ACQUISITION IV, LLC
 
MOTORCARS ACQUISITION V, LLC
 
MOTORCARS ACQUISITION, LLC
 
NISSAN OF NORTH OLMSTED, LLC
 
NORTHLAKE AUTO FINISH, INC.
 
PALM AUTO PLAZA, INC.
 
PEACHTREE NISSAN, INC.
 
PMRC, LLC
 
REED-LALLIER CHEVROLET, INC.
 
RELENTLESS PURSUIT ENTERPRISES, INC.
 
SA AUTOMOTIVE, LTD.
 
SAU AUTOMOTIVE, LTD.
 
SCOTTSDALE FERRARI, LLC
 
SCOTTSDALE JAGUAR, LTD.
 
SCOTTSDALE MANAGEMENT GROUP, LTD.
 
SIGMA MOTORS INC.
 
SK MOTORS, LTD.
 
SL AUTOMOTIVE, LTD.
 
SOMERSET MOTORS, INC.
 
SUN MOTORS, LTD.
 
THE NEW GRACELAND DODGE, INC.
 
TRI-CITY LEASING, INC.
 
UAG ATLANTA IV MOTORS, INC.
 
UAG CAPITOL, INC.
 
UAG CAROLINA, INC.
 
UAG CENTRAL FLORIDA MOTORS, LLC
 
UAG CENTRAL NJ, LLC
 
UAG CERRITOS, LLC
 
UAG CHCC, INC.
 
UAG CHEVROLET, INC.
 
UAG CLASSIC, INC.
 
UAG CLOVIS, INC.
 
UAG CONNECTICUT I, LLC
 
UAG CONNECTICUT, LLC
 
UAG DULUTH, INC.
 
UAG EAST, INC.
 
UAG FAIRFIELD CA, LLC
 
UAG FAIRFIELD CM, LLC
 
UAG FAIRFIELD CP, LLC
 
UAG FAYETTEVILLE I, LLC
 
UAG FAYETTEVILLE II, LLC
 
UAG FAYETTEVILLE III, LLC
 
UAG FINANCE COMPANY, INC.
 
UAG GD, LTD.
 
UAG GN, LTD.
 
UAG GP, LTD
 
UAG GRACELAND II, INC.
 
UAG GW, LTD.
 
UAG HOUSTON ACQUISITION, LTD.
 
UAG HUDSON, INC.
 
UAG INDIANAPOLIS, LLC
 
UAG INTERNATIONAL HOLDINGS, INC.
 
UAG KISSIMMEE MOTORS, INC.
 
UAG LAKE NORMAN, LLC
 
UAG LANDERS SPRINGDALE, LLC
 
UAG LOS GATOS, INC.
 
UAG MARIN, INC.
 
UAG MEMPHIS II, INC.
 
UAG MEMPHIS IV, INC.
 
UAG MEMPHIS V, INC.
 
UAG MENTOR ACQUISITION, LLC
 
UAG MICHIGAN CADILLAC, LLC
 
UAG MICHIGAN H1, LLC
 
UAG MICHIGAN H2, LLC
 
UAG MICHIGAN HOLDINGS, INC.
 
UAG MICHIGAN PONTIAC-GMC, LLC
 
UAG MICHIGAN T1, LLC
 
UAG MICHIGAN TMV, LLC
 
UAG NANUET I, LLC
 
UAG NANUET II, LLC
 
UAG NEVADA LAND, LLC
 
UAG NORTHEAST BODY SHOP, INC.
 
UAG NORTHEAST, INC.
 
UAG OF GOLDSBORO, INC.
 
UAG OLDSMOBILE OF INDIANA, LLC
 
UAG PHOENIX VC, LLC
 
UAG REALTY, LLC
 
UAG ROYAL PALM, LLC
 
UAG SOUTHEAST, INC.
 
UAG SPRING, LLC
 
UAG SUNNYVALE, INC.
 
UAG TEXAS II, INC.
 
UAG TEXAS, LLC
 
UAG TORRANCE, INC.
 
UAG TULSA HOLDINGS, LLC
 
UAG TULSA VC, LLC
 
UAG TURNERSVILLE MOTORS, LLC
 
UAG TURNERSVILLE REALTY, LLC
 
UAG VK, LLC
 
UAG WEST BAY AM, LLC
 
UAG WEST BAY FM, LLC
 
UAG WEST BAY IA, LLC
 
UAG WEST BAY IAU, LLC
 
UAG WEST BAY IB, LLC
 
UAG WEST BAY II, LLC
 
UAG WEST BAY IL, LLC
 
UAG WEST BAY IM, LLC
 
UAG WEST BAY IP, LLC
 
UAG WEST BAY IV, LLC
 
UAG WEST BAY IW, LLC
 
UAG WEST, LLC
 
UAG YOUNG II, INC.
 
UAG-CARIBBEAN, INC.
 
UNITED AUTO DODGE OF SHREVEPORT, INC.
 
UNITED AUTO GROUP, INC.
 
UNITED AUTO LICENSING, LLC
 
UNITED AUTOCARE PRODUCTS, LLC
 
UNITED NISSAN, INC., A GEORGIA CORPORATION
 
UNITED NISSAN, INC., A TENNESSEE CORPORATION
 
UNITED RANCH AUTOMOTIVE, LLC
 
UNITEDAUTO FIFTH FUNDING INC.
 
UNITEDAUTO FINANCE INC.
 
UNITEDAUTO FOURTH FUNDING INC.
 
WEST PALM AUTO MALL, INC.
 
WEST PALM NISSAN, INC.
 
WESTBURY SUPERSTORE, LTD.
 
WTA MOTORS, LTD.
 
YOUNG MANAGEMENT GROUP, INC.

By: /s/ James R. Davidson



      Title: Assistant Treasurer

CLASSIC MOTOR SALES, LLC
CLASSIC ENTERPRISES, LLC
By: United Auto Group, Inc.

Member

By: /s/ James R. Davidson   



      Title: Executive Vice President-Finance   

CLASSIC NISSAN OF TURNERSVILLE, LLC
By: Classic Management Company, Inc.

Member

By: /s/ James R. Davidson   



      Title: Assistant Treasurer    

DAN YOUNG MOTORS, LLC
By: DAN YOUNG CHEVROLET, INC.

Member

By: /s/ James R. Davidson   



      Title: Assistant Treasurer   

SHANNON AUTOMOTIVE, LTD.



      By: UAG TEXAS, LLC

a general partner

By: /s/ James R. Davidson   



      Title: Treasurer   

UAG CITRUS MOTORS, LLC
By: United Auto Group, Inc.

Member

By: /s/ James R. Davidson   



      Title: Executive Vice President – Finance   

YOUNG AUTOMOTIVE HOLDINGS, LLC
UAG YOUNG AUTOMOTIVE GROUP, LLC D. YOUNG CHEVROLET, LLC
By: United Auto Group, Inc., Member

By: /s/ James R. Davidson   



      Title: Executive Vice President – Finance

LANDERS FORD, INC

NATIONAL CITY FORD, INC.
CENTRAL FORD CENTER, INC.
PIONEER FORD SALES, INC.

By: /s/ James R. Davidson   



      Title: Assistant Treasurer

COUNTY AUTO GROUP PARTNERSHIP
DANBURY AUTO PARTNERSHIP
DIFEO CHRYSLER PLYMOUTH JEEP EAGLE PARTNERSHIP
DIFEO HYUNDAI PARTNERSHIP
DIFEO LEASING PARTNERSHIP
DIFEO NISSAN PARTNERSHIP
DIFEO TENAFLY PARTNERSHIP
HUDSON MOTOR PARTNERSHIP
OCT PARTNERSHIP
SOMERSET MOTORS PARTNERSHIP
By: DIFEO PARTNERSHIP, INC.

a general partner

By: /s/ James R. Davidson   



      Title: Assistant Treasurer

2





AGENT:

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, as Agent

By: /s/ Janet B. Toronski   



      Title: Vice President – National Accounts   

3







Signature page for the Second Amended and Restated Security Agreement dated as
of September 8, 2004 among United Auto Group, Inc. (the “Company”), various
subsidiaries of the Company and DaimlerChrysler Services North America LLC, as
Agent.

The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto (and attached to this signature page are supplements to the
Schedules to the Security Agreement setting forth all relevant information with
respect to the undersigned):

[ADDITIONAL DEBTOR]

By:   
Title:   



4